     Case 2:15-cv-05805-R-PJW Document 206 Filed 07/02/19 Page 1 of 3 Page ID #:9298




      MICHAEL N. FEUER, City Attorney
 1    KATHLEEN A. KENEALY, Chief Assistant City Attorney
      GABRIEL DERMER, Managing Assistant City Attorney
 2    FELIX LEBRON, Deputy City Attorney (SBN 232984)
      A. PATRICIA URSEA, Deputy City Attorney (SBN 221637)
 3    Business and Complex Litigation Division
      200 North Main Street, Room 675
 4    Los Angeles, California 90012
      Telephone: (213) 978-7559
 5    Facsimile: (213) 978-7011
      Felix.Lebron@lacity.org
 6    Patricia.Ursea@lacity.org
 7
      Attorneys for Defendants CITY OF LOS ANGELES, CHARLES L. BECK, MICHAEL
 8    N. FEUER, HEATHER AUBRY, RICHARD TOMPKINS, and JAMES EDWARDS
 9
                               UNITED STATES DISTRICT COURT
10
11                           CENTRAL DISTRICT OF CALIFORNIA
12
13    WAYNE WILLIAM WRIGHT                        CASE NO.: 2:15-cv-05805-R-PJWx
14
                         Plaintiff,
15                                                DEFENDANTS’ SUPPLEMENTAL
           v.                                     BRIEF RE PLAINTIFF’S MOTION TO
16                                                RE-TAX COSTS
      CHARLES L. BECK; MICHAEL N.
17    FEUER; HEATHER AUBRY; RICHARD
      TOMPKINS; and JAMES EDWARDS;
18    CITY OF LOS ANGELES; and DOES 1-50,         Judge: Hon. R. Gary Klausner
19
                                                  Ctrm: 850
                              Defendants.         Judgment Entered Jan. 31, 2019
20
21
22
23
24
25
26
27
28


                DEFENDANTS’ SUPPLEMENTAL BRIEF RE PLAINTIFF’S MOTION TO RE-TAX COSTS
     Case 2:15-cv-05805-R-PJW Document 206 Filed 07/02/19 Page 2 of 3 Page ID #:9299




 1          On July 2, 2019, the Court (the Honorable Gary Klausner) issued an Order
 2    Granting in Part and Denying in Part Plaintiff’s Motion to Re-Tax Costs dated July 1,
 3    2019 (“Order”). Dkt. No. 205. The Court ordered Defendants to submit “a supplemental
 4    brief detailing Defendant’s costs in relation to Defendant’s Motion to Dismiss First
 5    Amended Complaint dated October 28, 2015 (Dkt. No. 21) no later than June 28, 2019.”
 6    Id. Defendants promptly filed this supplemental brief upon service of the Order on ECF
 7    on July 2, 2019, which is after the Court’s June 28 deadline but the earliest possible date
 8
      for the filing based on the discrepency between the deadline to file the supplemental brief
 9
      and the date the Order was served on ECF. Id.
10
            At the outset, Defendants note that the Court already deducted Defendants’ cost
11
      for the Motion to Dismiss (Dkt. No. 21) in the Order as part of the $832.50 in copy
12
      costs that the Court found in the Order was “either unnecessary to the case or for which
13
      Defendant failed to provide an explanation regarding their necessity to the case.” Id. at 4;
14
      see also Dkt. No. 201 at 15-17, Section III.B (including Dkt. No. 21 Motion to Dismiss
15
      cost of $231.50 and Dkt. No. 25 Reply to Motion to Dismiss cost of $4.50 in Category of
16
      Unnecessary Copy Costs totaling $832.50). Accordingly, no further reductions to
17
      Defendants’ copy costs are necessary or warranted for mandatory chamber copies
18
      for Defendants’ Motion to Dismiss because the Court already deducted these costs
19
20
      in the Order. Nonetheless, Defendants address below their costs on the Motion to

21
      Dismiss (Dkt. No. 21) as the Court ordered.

22           Defendants’ Itemization and Documentation in Support of Bill of Costs (Dkt. No.

23    187-1) filed concurrently with Defendants’ Application to Tax Costs (Dkt. No. 187)
24    addressed Defendants’ costs for Mandatory Chamber Copies pursuant L.R. 54-3.10(a).
25    Dkt. No. 187-1 at 5-6, Section III. Defendants’ copy costs under L.R. 54-3.10(a) for the
26    Motion to Dismiss (Dkt. No. 21) included 463 pages, and Defendants’ requested costs at
27    a per-page rate of $0.50 for a total of $231.50. Id. Defendants’ Reply to the Motion to
28    Dismiss (Dkt. No. 25) included nine pages and Defendants requested an award of costs in

                                                1
                DEFENDANTS’ SUPPLEMENTAL BRIEF RE PLAINTIFF’S MOTION TO RE-TAX COSTS
     Case 2:15-cv-05805-R-PJW Document 206 Filed 07/02/19 Page 3 of 3 Page ID #:9300




 1    the amount of $4.50 based on a per-page rate of $0.50. Id. Defendants’ total cost for the
 2    Motion to Dismiss, including the Reply, (Dkt. No. 21 and Dkt. No. 25) is $236.00 at
 3    $0.50 per page.
 4          Specifically, Defendants’ Itemization (Dkt. No. 187-1) identifed copying costs for
 5    mandatory chamber copies under L.R. 54-3.10(a) as follows for the Motion to Dismiss
 6    and Reply to the Motion to Dismiss.
 7
 8       Docket No.              # of Pages x $0.50 x # of Copies            Cost

 9            21                        463 x $0.50 x 1 =                    $231.50

10            25                          9 x $0.50 x 1 =                    $4.50

11          Again, these copy costs were included in Plaintiff’s category of unnecessary copy
12    costs totaling $832.50 that the Court already deducted in the Order. Dkt. No. 205 at 4;
13    Dkt. No. 201 at 15-17, Section III.B. For this reason, no further adjustments or
14    reductions to Defendants’ copy costs are warranted. Accordingly, the Court should enter
15    a final order awarding Defendants’ total costs of $12,801.95 (comprised of $12,390.35 in
16
      deposition fees, $121.68 in witness fees, and $289.92 in total copy costs.).
17
18    DATED: JULY 2, 2019                   MICHAEL N. FEUER, CITY ATTORNEY
19                                          KATHLEEN A. KENEALY, CH. ASST CITY ATTY
                                            GABRIEL S. DERMER, ASST. CITY ATTORNEY
20                                          FELIX LEBRON, DEPUTY CITY ATTORNEY
21
22                                          By:        /s/ Felix Lebron
23                                                       Felix Lebron
24
                                                     Deputy City Attorney
                                                    Attorney for Defendants
25                                                CITY OF LOS ANGELES, CHARLES L.
26                                                BECK, MICHAEL N. FEUER, HEATHER
                                                  AUBRY, RICHARD TOMPKINS, and
27
                                                  JAMES EDWARDS
28

                                                2
                DEFENDANTS’ SUPPLEMENTAL BRIEF RE PLAINTIFF’S MOTION TO RE-TAX COSTS
